
	

113 HR 1324 IH: Workforce Development Tax Credit Act of 2013
U.S. House of Representatives
2013-03-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1324
		IN THE HOUSE OF REPRESENTATIVES
		
			March 21, 2013
			Ms. Sewell of Alabama
			 (for herself, Mr. Crowley, and
			 Mr. Ryan of Ohio) introduced the
			 following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow
		  employers a credit against income tax for wages paid to employees who
		  participate in qualified apprenticeship programs.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Development Tax Credit Act
			 of 2013.
		2.Credit for wages
			 paid to employees participating in qualified apprenticeship programs
			(a)In
			 generalSubpart D of part IV
			 of subchapter A of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 business-related credits) is amended by adding at the end the following new
			 section:
				
					45S.Wages paid to
				employees participating in qualified apprenticeship programs
						(a)In
				generalFor purposes of
				section 38, the apprenticeship credit determined under this section for the
				taxable year is the sum of—
							(1)the apprenticeship
				period credit, and
							(2)the
				post-apprenticeship credit.
							(b)Apprenticeship
				period creditFor purposes of subsection (a)—
							(1)In
				generalThe apprenticeship period credit for the taxable year is
				50 percent of the wages paid for services rendered during the taxable year to
				each apprenticeship employee but only if such wages are paid for services
				rendered during a qualified training year of such employee (whether or not such
				employee is an employee of the taxpayer as of the close of such taxable
				year).
							(2)Limitation on
				wages per year taken into accountThe amount of wages which may
				be taken into account under paragraph (1) with respect to any apprenticeship
				employee for each qualified training year shall not exceed $2,000.
							(c)Post-Apprenticeship
				creditFor purposes of subsection (a)—
							(1)In
				generalThe
				post-apprenticeship credit for the taxable year is 40 percent of the wages paid
				for services rendered during the taxable year and the preceding taxable year to
				each employee who has successfully completed a qualified training program of
				the employer, but only if such wages are paid by such employer for services
				rendered during the 2-year period which begins on the day after the employee’s
				completion of such program.
							(2)Limitation on
				wages per year taken into accountThe amount of wages which may
				be taken into account under paragraph (1) for a taxable year with respect to
				any apprenticeship employee shall not exceed $6,000.
							(d)DefinitionsFor
				purposes of this section—
							(1)WagesThe
				term wages has the meaning given to such term by section 51(c),
				determined without regard to paragraph (4) thereof.
							(2)Apprenticeship
				employeeThe term
				apprenticeship employee means any employee who is employed by the
				employer pursuant to an apprentice agreement registered with the Office of
				Apprenticeship of the Employment and Training Administration of the Department
				of Labor.
							(3)Qualified
				training year
								(A)In
				generalThe term qualified training year means each
				year during the training period in which—
									(i)the employee is employed by the employer
				for at least 25 hours per week during 28 consecutive weeks of such year,
				and
									(ii)the employee
				completes at least 8 credit hours of classroom work under a qualified training
				program for each semester of such program ending during such year.
									(B)Qualified
				training programThe term qualified training program
				means any training program undertaken pursuant to the agreement referred to in
				paragraph (2).
								(C)Training
				periodThe term training period means, with respect
				to an employee, the period—
									(i)beginning on the
				date that the employee begins employment with the taxpayer as an apprentice
				under a qualified training program, and
									(ii)ending on the
				earlier of—
										(I)the date that such
				apprenticeship with the employer ends, or
										(II)the date which is
				4 years after the date referred to in clause (i).
										(e)Coordination
				with other creditsThe amount of credit otherwise allowable under
				sections 45A, 51(a), and 1396(a) with respect to any employee shall be reduced
				by the credit allowed by this section with respect to such employee.
						(f)Certain rules To
				applyRules similar to the rules of subsections (i)(1) and (k) of
				section 51 shall apply for purposes of this
				section.
						.
			(b)Credit made part
			 of general business creditSubsection (b) of section 38 of such Code
			 is amended by striking plus at the end of paragraph (35), by
			 striking the period at the end of paragraph (36) and inserting ,
			 plus, and by adding at the end the following new paragraph:
				
					(37)the apprenticeship credit determined under
				section
				45S(a).
					.
			(c)Denial of double
			 benefitSubsection (a) of section 280C of such Code is amended by
			 inserting 45S(a), after 45P(a),.
			(d)Clerical
			 amendmentThe table of sections for subpart D of part IV of
			 subchapter A of chapter 1 of such Code is amended by adding at the end the
			 following new item:
				
					Sec. 45S. Wages paid to employees
				participating in qualified apprenticeship programs..
				
			(e)Effective
			 dateThe amendments made by this section shall apply to
			 individuals commencing apprenticeship programs after the date of the enactment
			 of this Act.
			
